12/16/2020             Case 3:20-cv-00133-JCH Scary
                                              Document         213-3in 133
                                                    Fox Mail - Depos     Filed   12/16/20
                                                                           -- renewed notices Page 1 of 1



                                                                                         Jakub Madej <j.madej@lawsheet.com>



  Depos in 133 -- renewed notices
  Jakub Madej <j.madej@lawsheet.com>                                                                 Wed, Dec 16, 2020 at 9:31 PM
  To: Pat Noonan <PNoonan@ddnctlaw.com>

    Pat,

    I read your motion. I am disquieted that you did not confer with me to discuss any issues you may have. Above, I asked
    what dates work for your clients, hoping to accommodate them. I also sought your input on this issue three separate
    times. I construe your refusal to respond - while arguing the issues of inconvenient timing to the Court - only as a bad
    faith attempt to delay

    As stated above, you will receive the identity of the court reporter at a later date. I also sent you a proposed order
    setting forth the basic rules and procedures, which should preserve the interests of both parties. I construe your lack
    of response or any statement as a lack of genuine interest in holding depositions under the Federal Rules.

    Finally, I regret that you filed a charged motion, impugning the character of my client. Rest assured -- I have no
    interest in or intent to respond in kind.

    --
    Jakub Madej
    415 Boston Post Rd 3-1102 | Milford, CT 06460
    Phone: (203) 928-8486 | Fax: (203) 902-0070
    Email: j.madej@lawsheet.com | Website: www.lawsheet.com
    Click to schedule a meet-and-confer

    This email may contain confidential or privileged information that are legally protected from disclosure. If you are not the
    intended recipient of this message or their agent, you must not use, disseminate, copy, or store this message or its
    attachments.

    [Quoted text hidden]




https://mail.google.com/mail/u/0?ik=defacd363b&view=pt&search=all&permmsgid=msg-f%3A1686290863402729832&simpl=msg-f%3A16862908634…   1/1
